Citation Nr: 0722818	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to April 
1968 and from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted an increased rating of 50 
percent disabling, effective from September 15, 2003, for 
PTSD and denied entitlement TDIU.

It is noted that the veteran's March 2004 notice of 
disagreement included the issue of entitlement to an 
effective date prior to September 15, 2003, for the 
assignment of the 50 percent increased rating for PTSD.  
However, inasmuch as the RO awarded an earlier effective date 
of March 4, 2003, for the increased 50 percent evaluation for 
PTSD and the veteran has not appealed this determination, the 
issue of an earlier effective date for the assignment of the 
increased rating for PTSD will not be a subject of this 
decision.  In this regard, in written argument submitted by 
the veteran's representative in March 2007, while the two 
issues cited above were noted, no reference was made to the 
effective date issue and in no statement from the veteran or 
his representatives has this issue been raised before the 
Board.

The Board points out that, in this appeal, the veteran was 
initially represented by Richard A. LaPointe, a private 
attorney.  After VA received notice that Mr. LaPointe is 
retiring from the practice of law, in a February 2007 letter, 
the Board notified the veteran of such and requested that he 
advise whether he wanted to represent himself or whether he 
wanted to appoint a veterans service organization, private 
attorney, or agent to represent him.  In February 2007, VA 
received VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of 
Disabled American Veterans.  The Board recognizes this change 
in representation.



FINDINGS OF FACT

1.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.

2.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  
38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment 
of Functioning (GAF) scale, with scores ranging between zero 
and 100, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 1-10 illustrates "[p]ersistent danger of severely 
hurting self or others (e.g., recurrent violence) OR 
persistent inability to maintain minimal personal hygiene OR 
serious suicidal act with clear expectation of death.  Id.  

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of 21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, .  
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A score of 81 to 90 illustrates "absent or minimal symptoms  
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members)."  Id.  

A score of 91 to 100 represents "superior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his or her 
many positive qualities.  No symptoms."  Id.  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 
50 percent evaluation is warranted by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130; Diagnostic Code 9411.

The next higher 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The veteran's medical records and mental health examination 
reports reflect subjective complaints of poor sleep, 
nightmares, deep feelings of guilt, depression, and social 
withdrawal.  He has reported that he has had between 25 and 
60 jobs because he has worked with a temporary agency which 
would send him to different places.  He last worked in 1997 
and is presently on Social Security Disability.  

The June 2002 Social Security decision, granting his claim 
for benefits, cites both the veteran's service-connected PTSD 
as well as several severe nonservice-related disabilities.  
Such facts provide evidence against this claim, indicating 
that there are disorders other than PTSD which result in the 
veteran's present level of disability.  Overall, the Board 
finds that the records from Social Security provide evidence 
against this claim, clearly indicating that the "primary" 
diagnosis is a back disorder with a "secondary" diagnosis 
as an anxiety disorder. 

The veteran has been afforded two VA PTSD examinations in 
connection with the present appeal, in May 2003 and October 
2003.  These records reflect that he is on his fourth 
marriage, his social activities have improved because his 
spouse is an outgoing person, he attends church activities 
twice weekly, and occasionally goes fishing with another 
veteran.  In addition, these examination reports reflect that 
the veteran feels comfortable when he is alone, goes straight 
home as soon as church services are done, and has limited 
contact with an adult daughter.  These records also note that 
the veteran has been having trouble socializing, maintaining 
social relationships, working, and being motivated because of 
his PTSD symptoms. 

VA outpatient treatment records reflect that the veteran has 
been in receipt of mental health treatment; however, he has 
not been hospitalized due to his PTSD.  These records reflect 
that the veteran's marriage is working out and his depression 
and anxiety appear under good control.  

The VA PTSD examination reports and outpatient treatment 
records consistently show that the veteran is cooperative, 
coherent, logical, alert, oriented, exhibits no psychoses, 
reports no homicidal or suicidal impulses, is neatly groomed, 
and his affect is appropriate.  There is evidence of 
treatment for PTSD that has responded to medication.  
Specifically, medication has been effective for sleep, 
nightmares, and depression.  These findings provide negative 
evidence against the veteran's claim for an evaluation in 
excess of 50 percent for PTSD.  Simply stated, the post-
service medical record does not indicate occupational and 
social impairment with deficiencies in most areas.  Instead, 
it indicates the type of problems that would, only with 
resolution of doubt in the veteran's favor, normally be 
associated with a 50 percent evaluation for PTSD, providing 
medical evidence against this claim. 

Simply stated, the post-service medical record does not 
clearly support the current evaluation, let alone a higher 
evaluation. 

Specifically, the October 2003 report of VA examination 
includes the opinion that circumstantial or stereotyped 
speech, panic attacks, difficulty understanding complex 
commands, and problems with short or long term memory was not 
shown.  In addition, the veteran's judgment was fair, his 
thinking was abstract, and he did not exhibit any significant 
mood symptoms.  Thus, under the circumstances, the Board must 
conclude that the current degree of PTSD impairment is more 
than adequately contemplated by the existing 50 percent 
rating.

The post-service medical record, as a whole, is also found to 
provide evidence against this claim, indicating that the 
criteria for a higher evaluation is not warranted.

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  There is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

The Board also finds that the GAF scores, ranging from 50 to 
55, noted in the veteran's VA PTSD examination reports 
supports a finding that his disability picture falls within 
the criteria for a 50 percent rating.  Although the score of 
50 is the highest score indicative of serious symptoms, the 
more recent score is 55 and is within the GAF range which 
DSM-IV defines as being indicative of moderate to mild 
symptoms.  Moreover, the October 2003 VA examination report 
notes that the veteran's GAF score of 55 means that he has 
some moderate symptoms with moderate difficulty in social and 
occupational functioning.  Thus, it appears from examination 
findings that the veteran's functioning is closer to that 
reflected by moderate disability.  At any rate, the Board 
views the clinical findings reported on examinations as 
showing that the veteran's PTSD disability picture falls 
within the criteria listed for a 50 percent rating and the 
preponderance of the evidence now of record is against 
entitlement to a rating in excess of 50 percent.

The Board acknowledges the veteran's service in Vietnam and 
the traumatic experiences he suffered.  However, based on the 
medical evidence of record, a higher disability rating is not 
warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Should the veteran's PTSD 
increase in severity, he may always put forth a new claim for 
an increased rating.

Finally, with respect to the veteran's claim for TDIU, it is 
noted that a total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. 
App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Essentially, the veteran contends that she is unable to 
maintain substantially gainful employment due to his service-
connected PTSD.  The June 2002 VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, reflects that he has completed two years of 
college and has no additional training.  He reported that he 
had worked as a fork lift operator in 1995, his last year of 
full-time employment.  The veteran stated that he takes five 
prescription medications for his service connected condition.  
He further stated that these medications have side effects 
which impair his ability to think and do things and make it 
impossible for him to work on a regular basis.  

In this case, service connection is in effect for PTSD, rated 
as 50 percent disabling; right eyelid scar, rated as zero 
percent disabling; and right thumb scar, rated as zero 
percent disabling.  The combined service-connected disability 
rating is 50 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, 
the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  
The Board has reviewed the record and finds no basis to find 
compensable evaluations are warranted regarding the 
noncompensable disorders.  The veteran's own statements would 
support this finding.

Although it is argued by and on behalf of the veteran that he 
is unemployable as a result of his service connected PTSD and 
the side effects of medication which have been prescribed to 
treat this disorder, as noted previously herein, the June 
2002 Social Security decision granting his claim for 
disability benefits notes that, while the veteran may have 
restrictions related to his PTSD, the evidence establishes 
that he is disabled based on his exertional restrictions; 
thereby, providing evidence against the veteran's claim that 
he is rendered unemployable as a result of his service 
connected PTSD.  

In this case, it is the finding of the Board that the veteran 
is not unemployed exclusively due to his service-connected 
PTSD.  A detailed review of the post service treatment 
records, to include the determination and supporting 
documentation from the Social Security Administration in 
connection the veteran's claim for such benefits, clearly 
indicates numerous nonservice-connected disorders including, 
but not limited to: gastroesophageal reflux disease, lumbar 
spine degenerative joint disease at multiple levels, lumbar 
sprain, degenerative changes and swelling in the right knee, 
and hepatitis C.  

The post-service medical record clearly indicates the very 
severe nature of the nonservice connected disorders, while 
also indicating the mild to moderate nature of the veteran's 
PTSD.  The Board finds that the post service medical records 
provide, as a whole, highly negative evidence against the 
veteran's claim that he is unemployed due solely to his 
service-connected PTSD.  

The Board finds that the veteran is not unemployable by 
reason of his service-connected disabilities which are 
evaluated as 50 percent disabling, in total.  The post-
service medical record is found to provide evidence against 
this claim. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
indicated that he has been unemployed, since 1997 as reported 
on October 2003 VA examination and since 1995 as noted on his 
September 2003 application for increased compensation based 
on unemployability, due to his service-connected disability.  
However, a review of the records indicates that, in addition 
to his service-connected PTSD, the veteran has numerous 
additional disorders which prevent him from securing and 
maintaining gainful employment, providing evidence against 
this claim.  

The veteran's service-connected PTSD may interfere with some 
types of work but would not prevent him from obtaining 
employment.  As stated by the Court, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  Van Hoose, 4 Vet. App. at 363.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  Id.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
a single compensable service connected disability with a 
combined rating of only 50 percent.

While the veteran may be receiving Social Security benefits, 
it is permissible for Social Security to consider both the 
veteran's service-connected and nonservice-connected 
disorders, the Board may not.  In this regard, it is noted 
that the Court has held that Social Security Administration 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Simply 
stated, the medical and factual evidence provides evidence 
against a finding that the service connected disorders, 
standing alone, have caused the veteran's unemployment.

Accordingly, the Board finds no reason to refer this case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under 
§ 4.16(b) by referral to the Compensation and Pension 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service connected disability, standing alone, and the 
post-service record clearly indicates other factors involved 
within the veteran's current unemployment that have no 
connection to service.  The "affirmative evidence to the 
contrary" in this case would be the Social Security decision 
and the post-service medical records, found to provide strong 
evidence against this claim.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to her service-connected disabilities.  
Although his service-connected PTSD may be significant, the 
veteran is compensated for the associated impaired ability to 
work by way of the combined 50 percent rating.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on average impairment of 
earning capacity).  Therefore, the appeal is denied.

The Board has considered the veteran's statements in support 
of his argument that the impairment associated with his PTSD 
is inadequately reflected by the 50 percent schedular rating 
presently in effect and that this disorder prevents him from 
securing and maintaining gainful employment.  His statements, 
however, are not competent evidence of a diagnosis or finding 
of degree of disability.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis, medical causation, or severity of disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, the veteran's claims must 
be denied.

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the veteran's claims, such rule is 
not for application with respect to these issues.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in September 
2003, with respect to an increased rating, and December 2003, 
with respect to TDIU, and provided to the veteran prior to 
the February 2004 rating decision on appeal satisfy the duty 
to notify provisions as they discuss the criteria with 
respect to the veteran's claims for an increased rating and 
TDIU as well as when to submit evidence to protect his 
entitlement to benefits from the earliest possible date.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including VA 
examination reports dated in May 2003 and October 2003, and 
VA medical evidence dated through December 2004, which 
adequately addresses the requirements necessary for 
evaluating the claims decided herein.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for an increased rating and TDIU, 
his claim was subsequently readjudicated in a March 2005 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)  

The Board notes that no medical opinion obtained with respect 
to the veteran's TDIU claim.  However, the Board finds that 
the evidence warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claims.


ORDER

The appeal is denied as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


